By
Johnson, J.,
dissenting.
The rule laid down in Killip v. Empire Mill Co., (2 Nev. 34) has never received my full appro val,, but even conceding that such has become the established rule of this Court, yet I cannot perceive ■ that it reaches the case in hand. The notice of the motion was to set aside the judgment, and for a new trial — was served on the adverse party, and filed with the Clerk within two days — near the close of the term. This notice reads thus: That the defendant will move the Court to set aside the judgment rendered herein on the 24th of February, A. D. 1868, and for a new trial of the issues in said cause; and that said motion will be based upon a statement to be filed herein, and upon the complaint, summons, and judgment herein. The motion came on to be heard the following week, but as it happened, in the arrangement of the term of the Court, was in the term following the rendition of the judgment and the giving of such notice. It appears that defendant, relying on the objection to the proceedings had in the case, that an action to enforce the collection of special taxes for school purposes could not be main*360tained in the name of the State, deemed it unnecessary to file any statement, but presented the motion upon the matters appearing from the complaint, summons, and judgment, as the notice had already indicated. The objections being of the character stated, it will be difficult, I apprehend, to point out any needed purpose a statement of the case could supply, beyond such as was contained in the papers and records of the case.
It would be a vain and needless thing to require a party to furnish a statement of the case when by no possibility could it embrace anything bearing upon the question beyond that which the Court records already had supplied. The motion, it is true, is in part denominated a motion for a new trial, and the proceedings had in the “Court below partake somewhat of that character, as defined in the Code. Yet looking at the matter in its real and not mere technical sense, it is apparent that the District Court, in setting aside this judgment, acted in pursuance of its general common law powers in cases of erroneous judgments. At least the action of the Court is defensible on this ground, and as I believe it was correct in the view taken of the main question — that the action should have been brought in the name of the Board of School Trustees, and not by the State — I can see no objection to the course pursued in setting aside the judgment, rather than to compel the aggrieved party to pursue the more vexatious and expensive method of appealing from the judgment. Entertaining these views, I am compelled to dissent from the conclusion reached in the prevailing opinion.